261 F.2d 839
UNITED STATES of America, Appellant,v.353 CASES, MORE OR LESS, EACH CONTAINING 6 ONE-HALF GALLON BOTTLES, etc.; Mountain Valley Sales Company, et al.
No. 16010.
United States Court of Appeals Eighth Circuit.
December 31, 1958.

Appeal from the United States District Court for the Western District of Arkansas.
Charles W. Atkinson, U. S. Atty., Ft. Smith, Ark., Frank J. Kiernan, Atty., Department of Justice, Paul M. Steffy, Atty., Food & Drug Division, Department of Health, Education and Welfare, Washington, D. C., for appellant.
Edward L. Wright, Little Rock, Ark., J. F. Schlafly, Jr., Alton, Ill., and Robert F. Schlafly, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant.